United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY, )
U.S. COAST GUARD, Honolulu, HI, Employer
)
__________________________________________ )
K.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0886
Issued: August 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 13, 2015 appellant filed a timely appeal from a September 29, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left ankle
condition causally related to factors of his federal employment.

1

Appellant initially requested oral argument with his appeal. However, by letter dated April 16, 2015, he
withdrew his request.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 3, 2014 appellant, then a 63-year-old marine maintenance mechanic leader,
filed an occupational disease claim for osteoarthritis in the left ankle. He first became aware of
his condition on October 12, 1992 and that it was caused or aggravated by his employment on
June 17, 2013. Appellant stated that his job included lifting up to 45 pounds, bending, stooping,
standing for long periods of time, working on the ships, walking up and down step ladders and
stairs, stepping over uneven footing on large ships and small boats, and running precision
machines. The employing establishment became aware of his left ankle condition in the spring
of 2013, when he had a scheduled procedure to correct his ankle pain. Appellant was on sick
leave from April 5 to 18, 2013 due to the surgery.
With his claim appellant submitted a March 12, 2014 statement, a copy of his position
description, a February 14, 2013 magnetic resonance imaging (MRI) scan report of the left ankle,
images from his April 5, 2013 left ankle arthroscopy, and various medical treatment notes from
Dr. Stuart K. Wakatsuki,3 a Board-certified orthopedic surgeon.
In his initial report of February 6, 2013, Dr. Wakatsuki stated that appellant had multiple
sprains to the left ankle in the past and that the ankle had been bothersome for about 15 years,
with progressive worsening. Appellant had been told previously by another physician that he
had arthritis. Dr. Wakatsuki was advised that appellant was a maintenance and mechanic leader.
He presented examination findings and provided an impression of left ankle arthralgia with mild
degenerative joint disease. An MRI scan was recommended. In his February 19, 2013 report,
Dr. Wakatsuki reviewed the MRI scan report and noted multiple findings. An impression of left
ankle arthralgia with degenerative joint disease was provided. Dr. Wakatsuki noted subtalar
joint and degenerative joint disease and that appellant’s main symptom was over the anterior
talofibular ligament region. A cortisone shot was provided.
In his April 2, 2013 report, Dr. Wakatsuki noted that appellant’s pain had returned
despite the cortisone shot. An impression of continued left ankle symptomology was provided
and arthroscopic intervention planned. Appellant underwent left ankle arthroscopy on
April 5, 2013. In his April 15, May 13, and June 11, 2013 reports, Dr. Wakatsuki noted that
appellant was stable postsurgery, which included surgical removal of loose body and
debridement. In his August 7, 2013 report, he reported that swelling was present with no gross
signs of infection, normal strength, and negative drawer test. An impression of continued mild
left ankle symptomatology was provided. In his January 6, 2014 report, Dr. Wakatsuki provided
an impression of left ankle degenerative joint disease. A note for permanent light duty was
provided with restrictions of no going up and down steep stairs, no prolonged standing or
walking, greater than 15 minutes.
In an April 7, 2014 letter, OWCP advised appellant of the deficiencies in his claim and
provided him 30 days in which to provide additional factual and medical evidence, including a
comprehensive medical report from his physician which would provide a well-rationalized
medical opinion on the cause of his condition.
3

Evidence of record indicates that Dr. Wakatsuki passed away in March 2014.

2

OWCP received an April 25, 2014 statement from appellant, January 23 and February 20,
2014 consents for release of medical information, a position description, the employing
establishment’s request for medical documentation/reasonable accommodation dated January 23,
2014, January 6, 2013 work restrictions from Dr. Wakatsuki and duplicate reports from
Dr. Wakatsuki already of record.
By decision dated June 5, 2014, OWCP denied the claim as the medical evidence was not
sufficient to establish that the medical condition was causally related to the work activities.
On July 1, 2014 OWCP received appellant’s June 24, 2014 request for reconsideration.
In support of his request, appellant submitted a June 24, 2014 letter providing a history of his left
ankle condition and a history of medical treatment. Also provided were undated x-ray pictures
and various diagrams of a foot.
In an undated report, Dr. Guy Yatsushiro, a Board-certified internist, noted examination
findings of June 21, 2014 and reviewed diagnostic testing. The history of the injury was noted as
follows: The pain was notable since 1992. There was no overt history of injury to the left ankle.
There was a diagnosis of “dropped foot,” an injury of the peroneal nerve which caused weakness
of the left ankle dorsiflexors, dragging of the left foot, and diminished sensation around the ankle
and forefoot. During 1992, appellant noted a daily, constant “aching” of the left anterior ankle
with swelling. He was able to play basketball once in a while, but noted ankle swelling. The
pain worsened when walking, standing, climbing stairs, and working. There was a slow increase
in pain over the years, which caused a limp. Appellant sought medical help and was diagnosed
with mild arthritis of his left ankle. He also had a right knee meniscal tear, which was surgically
corrected.
Dr. Yatsushiro described appellant’s working conditions and noted that his pain was
dependent upon his work activities that day and on his level of activity on the weekends. He
stated that the left dorsum of appellant’s foot and lateral margin of his calf and thigh had
remained numb since 1992. There was a history of chronic cervicalgia, cervical spinal stenosis,
cervical radiculopathy, and history of dropped foot. Dorsiflexion strength of the left ankle
improved. However, there was residual numbness of the dorsum of the left foot, ankle, and
numbness of the left lateral thigh and calf. The chronic cervicalgia, spinal stenosis, and cervical
radiculopathy were thought unrelated to the dropped foot. Dr. Yatsushiro noted that on
February 6, 2013 appellant saw Dr. Wakatsuki for the first time, following a noticeable
worsening of his limp while working when he carried heavy items up and down the stairwell and
walked on the uneven surfaces. He noted that appellant’s pain continued despite arthroscopic
surgery of the left ankle for management of osteochondritis dissecans stage IV and removal of a
loose bone fragment.
Dr. Yatsushiro diagnosed: (1) arthritis left ankle severe involving the subtalar joint and
talar joint; (2) charcot joint left ankle; (3) osteochondritis dissecans stage IV with a loose body,
subsequently removed; (4) multiple ankle tendinopathies in the medial and lateral position;
(5) retrocalcaneal bursitis; (6) enesthopathy of the plantar fascia; (7) peroneal neuropathy with
superficial and deep peroneal involvement, L5-S1 sensory radiculopathy; and (8) unrelated
cervical spinal stenosis with chronic pain syndrome stable. He opined that appellant had
persistent peroneal nerve palsy, resulting in a charcot joint, or a neural arthritis. Dr. Yatsushiro

3

also opined that appellant unknowingly repetitively injured the left ankle because of the lack of
sensation in the ankle and foot. He explained that the uneven ground, multi stairwells, and heavy
lifting were all contributory to appellant’s repetitive injuries. In a normal patient, pain was the
trigger to stop reinjury. Appellant lacked sensation predisposing him to reinjure his left ankle
and foot, repetitively over 20 years. The heavy work, daily lifting, and carrying, crawling,
pushing, and stairwells all contributed to the severe arthritis. Dr. Yatsushiro also provided
medical explanation as to why appellant did not have rheumatoid arthritis or intermittent
claudication due to vascular insufficiency. In regard to the history of chronic cervicalgia and
cervical spinal stenosis, he noted that this was stable, and nonprogressive. Dr. Yatsushiro also
noted that there were no signs of upper motor neuron lesion, suggesting noninvolvement of the
spinal cord or brain. He opined that appellant would need to be on light duty indefinitely.
By decision dated September 29, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition, and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition, and the
specific employment factors identified by the claimant.6
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
OWCP denied appellant’s claim finding insufficient medical evidence to establish that
his diagnosed left ankle conditions were caused or aggravated by his work activities.
The determination of whether a diagnosed medical condition is causally related to work
factors is generally established by medical evidence.7 Thus appellant’s beliefs regarding
causation before OWCP and on appeal have no probative value.
Appellant submitted multiple treatment reports from Dr. Wakatsuki who noted that
appellant was a maintenance and mechanic leader and that the left ankle had been bothersome
for about 15 years and was progressively worsening. While Dr. Wakatsuki diagnosed left ankle
arthralgia with degenerative joint disease and provided work restrictions, he provided no opinion
on causal relationship.8 Thus, his reports are insufficient to establish appellant’s claim.
Dr. Yatsushiro noted the history and treatment of appellant’s left foot condition, as well
as his work duties as a maintenance and mechanic leader. He diagnosed a number of conditions,
including severe arthritis of the left ankle involving the subtalar and talar joints, charcot joint of
the left ankle, postoperative osteochondritis dissecans stage IV with a loose body, multiple ankle
tendinopathies in the medial and lateral position, retrocalcaneal bursitis, enesthopathy of the
plantar fascia, peroneal neuropathy with superficial and deep peroneal involvement, L5-S1
sensory radiculopathy, and unrelated cervical spinal stenosis with chronic pain syndrome.
Dr. Yatsushiro opined that appellant had persistent peroneal nerve palsy, resulting in a charcot
joint or a neural arthritis and that he had unknowingly repetitively injured the left ankle, because
of the lack of sensation in the ankle and foot. He explained that appellant’s work, involving
uneven ground, multiple stairwells, and heavy lifting, were all contributory to his repetitive
injuries. In a normal patient, pain was the trigger to stop reinjury, but appellant lacked sensation
which predisposing him to reinjure his left ankle and foot a number of times over 20 years. The
heavy work, daily lifting, and carrying, crawling, pushing, and stairwells all contributed to his
severe arthritis.
The Board finds that Dr. Yatsushiro has not provided sufficient rationale to support that
appellant’s left ankle conditions were caused or aggravated by his work duties since 1992.
Dr. Yatsushiro did not provide a sufficient explanation as to how appellant’s work activities
caused or contributed to appellant’s left ankle conditions. His opinion is therefore insufficient to
meet appellant’s burden of proof.9 While Dr. Yatsushiro identified possibly contributory factors
in appellant’s work duties, he fails to provide any rationale as to how those factors were
sufficient to be a contributing causative factor or permanently aggravate appellant’s underlying
conditions. He also indicated that appellant had participated in nonwork activities such as
basketball and surfing. Dr. Yatsushiro also mentioned a prior nonindustrial left foot surgery.
However, he provided no explanation differentiating between those nonwork activities, left foot
7

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

8

S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See T.H., 59 ECAB 388 (2008).

5

surgery, and appellant’s claimed work-related left foot condition. Dr. Yatsushiro mentioned that
appellant had a history of chronic cervicalgia and cervical spinal stenosis, but provided no
reasonable explanation to rule out those preexisting conditions that may have caused appellant’s
current left ankle conditions. He also provided no explanation as to whether the left ankle
conditions were an aggravation of a previous injury or whether this was a temporary or
permanent aggravation.
The diagnostic testing provided is also insufficient to establish appellant’s claim as it
does not address causation and thus is insufficient to establish the causal relationship between
any diagnosed condition and the established work factors.10
On appeal, appellant asserts that the medical evidence of record establishes causal
relationship of his left ankle conditions and his work duties. As explained above, the evidence of
record is insufficient to establish causal relationship. Appellant has the burden of proof to
establish causal relationship through the submission of rationalized medical opinion evidence.11
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

10

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

11

John J. Montoya, 54 ECAB 306 (2003).

6

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a left ankle
condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

